—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 17, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was terminated from his employment as a hospital *648porter for insubordination. The local unemployment office awarded claimant unemployment insurance benefits but, following a hearing, an Administrative Law Judge (hereinafter ALJ) ruled that claimant was disqualified from receiving benefits because the insubordination amounted to misconduct. The ALJ’s decision, however, conflicted with the ruling and stated that the local unemployment office’s determination “is sustained”. At the employer’s request, another ALJ corrected this ministerial error and issued a revised decision stating that, inter alia, “[t]he initial determination of the local office is overruled”. The Unemployment Insurance Appeal Board sustained the revised decision and we affirm. Contrary to claimant’s contention, the employer’s request to revise the language of the decision to conform to the ruling cannot be characterized as an appeal. Therefore, the request was not subject to the timeliness provisions of Labor Law § 621 (2). We have reviewed the remaining arguments advanced by claimant, including the claim that he was denied the opportunity to call a particular witness, and find them to be without merit.
Cardona, P. J., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.